Citation Nr: 1019410	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to herbicide (Agent Orange) exposure and as 
secondary to service-connected Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to 
December 1969.  The Veteran served in the Republic of Vietnam 
during the Vietnam Era.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the hypertension claim, the 
Board finds that additional development of the evidence is 
required.

First, a new VA examination and opinion is needed to 
determine if the Veteran's current hypertension is 
proximately due to or chronically aggravated by his service-
connected Type II diabetes mellitus disability.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  In 
this regard, VA must provide a VA medical examination or 
obtain a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  A medical 
examination or medical opinion for secondary service 
connection is necessary if there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, and (2) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1), 
(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 
81-85 (2006).  

In the present case, service treatment records (STRs) are 
negative for any complaint, treatment, or diagnosis of 
hypertension.  Although the Veteran is presumed to have been 
exposed to Agent Orange during his Vietnam service, 
hypertension is not on the list of diseases associated with 
herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the 
automatic presumption of service connection afforded for 
certain specific diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application 
in this case.  Post-service, with regard to continuity of 
symptomatology, the first evidence of hypertension in the 
claims folder is from private treatment records dated in 
1998, nearly 30 years after discharge from service.  As such, 
the Board finds no basis for a VA medical opinion to be 
obtained for service connection for hypertension on a direct 
basis.  

However, as to secondary service connection for hypertension, 
a new VA medical examination and opinion is required.  While 
the July 2005 VA examiner did opine that the Veteran's 
hypertension is not caused by his service-connected Type II 
diabetes mellitus, the examiner failed to address whether 
hypertension is chronically aggravated by his service-
connected Type II diabetes mellitus.  See 38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439, 446-449 (1995).  
In addition, the July 2005 VA examiner did not have access to 
the claims folder, so when the examiner determined there was 
no secondary relationship, the examiner did not consider 
either the medical evidence of record or lay assertions by 
the Veteran of earlier diabetes mellitus symptoms.  
Therefore, a new, and more thorough, VA medical examination 
and opinion is required in this case to determine whether the 
Veteran's hypertension is secondary to his service-connected 
Type II diabetes mellitus.

Second, concerning Veterans Claims Assistance Act (VCAA) 
notice, the March 2005 letter of record sent by the RO to the 
Veteran failed to discuss secondary service connection for a 
hypertension on the premise that it is proximately due to or 
chronically aggravated by his Type II diabetes mellitus.  
38 C.F.R. § 3.310 (2009).  A remand is required for the 
Agency of Original Jurisdiction (AOJ) to issue another VCAA 
letter that is compliant with 38 C.F.R. § 3.159(b)(1) and 
with all legal precedent.  This letter should also comply 
with the U.S. Court of Appeals for Veterans Claims (Court) 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should specifically advise 
him concerning the elements of a disability rating and an 
effective date, which will be assigned if the Veteran's 
service connection claim is granted.

Third, the Veteran's VA treatment records on file only date 
to September 2009.  So if he has since received additional 
relevant treatment, these records should be obtained.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate the claim for secondary 
service connection for hypertension on 
the premise that it is proximately due 
to, or chronically aggravated by, his 
Type II diabetes mellitus.  See 
38 C.F.R. § 3.310 (2009).  This letter 
must also comply with the recent Court 
case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter 
should specifically advise him 
concerning the elements of a 
disability rating and an effective 
date, which will be assigned if the 
Veteran's service connection claim is 
granted.

2.	Ask the Veteran whether he has received 
any additional relevant treatment at a VA 
facility since September 2009.  If he 
has, then obtain any relevant VA 
treatment records since September 2009.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.	Then arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine 
the nature and etiology of his 
current hypertension.  The Veteran is 
hereby advised that failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  The 
examination should include any 
diagnostic testing or evaluation 
deemed necessary.  The claims folder 
must be made available for review for 
the examination and the examination 
report must state whether such review 
was accomplished.  
 
Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to opine 
whether it is at least as likely as 
not (50 percent or more probable) 
that the Veteran's hypertension is 
proximately due to or permanently 
aggravated by his service-connected 
Type II diabetes mellitus disability?  
 
In making this determination, please 
discuss the following:  

(A)	The previous July 2005 VA 
examiner stated that the 
Veteran's Type II diabetes 
mellitus could not have caused 
his hypertension, since he was 
diagnosed with hypertension six 
to eleven years before his 
initial diagnosis of Type II 
diabetes mellitus in 2004.  
Please comment on the Veteran's 
competent lay assertions that he 
actually experienced symptoms of 
diabetes mellitus many years 
prior to the 2004 diagnosis, and 
prior to the onset of his 
hypertension.  See October 2005 
Notice of Disagreement (NOD); 
April 2006 VA Form 9.  As 
relevant to this issue, please 
comment whether private 
treatment records dated from 
1998 to 2004 reveal symptoms of 
diabetes mellitus before an 
actual diagnosis was rendered in 
August 2004.

(B)	Please also comment whether 
the Veteran's service-
connected Type II diabetes 
mellitus chronically 
aggravates or worsens his 
hypertension, regardless of 
the date of onset of either 
disorder.    

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

4.	Then, after completion of the above 
development, readjudicate his claim.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


